DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DURIEL WALKER,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                                No. 4D20-78

                              [March 19, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy,
Judge; L.T. Case No. 06-16108CF10A.

  Duriel Walker, Sneads, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.